Exhibit 10.2

LIFE STORAGE, INC.

6467 Main Street

Buffalo, New York 14221

December 22, 2016

_________________

_________________

_________________

 

RE: Performance-Based Award Notice

Dear [Name]:

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Life Storage, Inc. (the “Company”) has selected you to receive a
grant of a Performance-Based Award under the Company’s 2015 Award and Option
Plan (the “Plan”) which will be a payable in shares of Common Stock of the
Company to the extent that the performance measures set forth in this Award
Notice are achieved.

This letter agreement constitutes your Award Notice with respect to such
Performance-Based Award. The Plan text governs the operation of the Plan as well
as the terms and conditions of your Performance-Based Award granted under the
Plan and is incorporated herein by reference. A copy of the Plan text is
enclosed. Any term not defined in this Award Notice shall have the same meaning
as ascribed to it in the Plan.

As set forth below, you are eligible to be awarded shares based upon the
Company’s total shareholder return over the three year period ending
December 22, 2019 relative to a peer group selected by the Committee. You will
not be awarded any shares if threshold performance is not achieved. Provided
threshold performance is achieved, you will be eligible to be awarded an
applicable percentage of the target number of shares between 50% and 200% as set
forth below, e.g. 50% of the target number of shares if threshold performance is
achieved, 100% if target performance is achieved and 200% if maximum performance
is achieved.

PERFORMANCE-BASED AWARD

You are hereby awarded, effective December 22, 2016, a Performance-Based Award
to be payable in shares of Common Stock of the Company contingent upon the
achievement of certain performance measures as set forth herein (the
“Performance Shares”). The target number of Performance Shares is             
(the “Target Number”).



--------------------------------------------------------------------------------

 

- 2 -

 

PAYMENT OF PERFORMANCE-BASED AWARD

For purposes of this Award Notice, the following definitions shall apply:

 

  •   “Applicable Percentage” shall refer to the percentages listed in the chart
below.

 

  •   “Maximum Performance” shall refer to the achievement by the Company of a
Performance Rank of 1 for the Performance Period.

 

  •   “Performance Period” means the period commencing on December 23, 2016 and
ending December 22, 2019.

 

  •   “Performance Rank” means the Company’s position in a ranking of the Peer
Group based upon respective Total Shareholder Return for the Performance Period.

 

  •   “Peer Group” means the peer group of real estate investment trusts, as
determined and selected by the Committee, and listed in Schedule A hereto, and
the Dow Jones Equity REIT Index.

 

  •   “Service Period” means the period commencing on the date of this letter
agreement and ending December 22, 2019.

 

  •   “Target Performance” shall refer to the achievement by the Company of a
Performance Rank of 9 for the Performance Period.

 

  •   “Threshold Performance” shall refer to the achievement by the Company of a
Performance Rank of 14 for the Performance Period.

 

  •   “Total Shareholder Return” means total shareholder return and shall be
determined for the Company and other companies in the Peer Group, by dividing
(a) the sum of common stock price appreciation and dividends of the respective
company during the Performance Period by (b) the common stock price of such
company at the beginning of the Performance Period.

Except as otherwise set forth herein, the number of Performance Shares to be
awarded will be determined after the end of the Performance Period based upon
the Company’s Performance Rank, as determined by the Committee within sixty
(60) days after the end of the Performance Period (the “Determination Date”).
Upon such determination, the Company will award and issue to you Performance
Shares with respect to the Applicable Percentage of the Target Number set forth
in the chart below based on the Company’s Performance Rank:

 

Performance Rank   Applicable Percentage of Target Number                       
1                   200% (Maximum Performance)



--------------------------------------------------------------------------------

 

- 3 -

 

                2                    188% 3   176% 4   165% 5   153% 6   140% 7
  125% 8   110% 9   100%(Target Performance) 10   90% 11   80% 12   70% 13   60%
14   50% (Threshold Performance) 15   0% 16   0% 17   0%

Any determination by the Committee with respect to the Performance Rank of the
Company or award of Performance Shares shall be final and binding. Payment upon
any award shall be made as soon as practicable after the Determination Date, but
in no event later than December 31, 2020.

TERMINATION OF EMPLOYMENT

If your employment with the Company or a Subsidiary terminates on or before
December 22, 2019 for any reason other than your death, Disability or
termination by the Company without cause or by you for Good Reason, your rights
to be issued and awarded Performance Shares shall be deemed forfeited and
canceled.

If your employment with the Company and its Subsidiaries terminates on or before
December 22, 2019, by reason of your death, Disability, or termination by the
Company without cause or by you for Good Reason, you or your estate will be
awarded on the Determination Date in a fraction of the number of Performance
Shares in which you would have been awarded if you had remained employed
throughout the Performance Period. The numerator of that fraction will be the
number of full calendar months elapsed in the Service Period through the date of
termination and the denominator will be the number of calendar months during the
Service Period, i.e. 36.

If your employment with the Company or a Subsidiary terminates on or after
December 22, 2019 but prior to the Determination Date for any reason you or your
estate will be awarded on the Determination Date the full amount of Performance
Shares which you would have otherwise been awarded if you had remained employed
until the Determination Date.

For purposes of this Award Notice, the term “Disability” means total disability
entitling you to benefits under the Company’s long-term disability plan, as in
effect from time to time, and the term “Good Reason” shall have such meaning as
set forth in the Employment Agreement between you and the Company as amended and
restated effective January 1, 2009, as amended from time to time.



--------------------------------------------------------------------------------

 

- 4 -

 

CHANGE IN CONTROL AND CHANGE IN OWNERSHIP

If there occurs a Change in Control or Change in Ownership and you would have
been eligible for treatment afforded by Paragraph 21 of the Plan but for the
fact that you have received a Performance-Based Award rather than a Stock Option
or Restricted Stock, Paragraph 21 of the Plan shall apply to you in the manner
described in this section.

You shall receive Performance Shares free of all restrictions as soon as
practicable following the Acceleration Date but, in all events, on or before the
15th day of the third month of the calendar year following the calendar year in
which occurs the Acceleration Date. The number of Performance Shares you shall
receive shall be determined in accordance with the provisions of this Award
Notice but shall be determined as if the Acceleration Date were the last day of
the Performance Period.

RIGHTS AS A STOCKHOLDER

You shall not be, nor have any of the rights or privileges of, a stockholder of
the Company until the Performance Shares have been awarded hereunder and a stock
certificate is issued to you related thereto. Thus, you shall be not entitled to
vote any shares subject to this award, or receive any cash dividends, until the
Performance Shares have been awarded hereunder and a stock certificate issued to
you related thereto.

ADMINISTRATION OF THE PLAN; AUTHORITY OF THE COMMITTEE

The Plan shall be administered by the Committee. The Committee has the
authority, in its sole discretion, to interpret the Plan and all awards
thereunder, to establish, amend and rescind rules and regulations relating to
the Plan, and to make any determination it believes necessary or advisable for
the administration of the Plan. The scope of the Committee’s authority is more
fully described in the Plan. All decisions of the Committee in the
administration of the Plan are conclusive and binding on you.

FORFEITURE

If (1) in the opinion of the Committee, you, without the written consent of the
Company, engage directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, owner, promoter or otherwise, in
any business or activity competitive with the business conducted by the Company
or any Subsidiary, or (2) you perform any act or engage in any activity which in
the opinion of the Committee is inimical to the best interests of the Company,
your Performance-Based Award and rights hereunder shall be deemed forfeited and
canceled.



--------------------------------------------------------------------------------

 

- 5 -

 

MISCELLANEOUS

You have no right to assign, sell, transfer, pledge or encumber this
Performance-Based Award and your rights hereunder, except by will, or by the
laws of descent and distribution.

Nothing in this letter agreement, or the Plan confers on you any right to
continue in the employment of the Company or a Subsidiary or restricts the right
of the Company or a Subsidiary to terminate your employment.

By acceptance of this grant, you agree that you will not make an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended. In
the event you make such an election or attempt to make such an election your
shares with respect to this grant shall be deemed forfeited and canceled.

At the time you are taxable with respect to your Performance Shares, the Company
may deduct and withhold from amounts payable to you under the Plan or from any
payment of any kind otherwise due to you, an amount sufficient to satisfy all
Federal, state and/or local income and employment tax withholding requirements.
In accordance with Section 14(b) of the Plan, you may elect to have the
withholding obligation satisfied by authorizing the Company to hold back shares
of common stock to be issued that have a Fair Market Value as of the date
withholding is effected sufficient to satisfy the withholding amount due, or by
transferring to the Company shares of common stock having a Fair Market Value as
of the date withholding is effected sufficient to satisfy such withholding
amount; provided, however, that if you are subject to Section 16(b) of the
Securities Exchange Act of 1934 you may do so only in compliance with the
additional requirements set forth in Section 14(b)(i)-(v) of the Plan.

This letter agreement shall be binding on and inure to the benefit of the
Company (and its successors and assigns) and you (and your estate).

This letter agreement shall be governed, construed and enforced in accordance
with the Plan and with the laws of the State of New York.

[Acceptance to Follow]



--------------------------------------------------------------------------------

 

- 6 -

 

ACCEPTANCE

If the foregoing is acceptable to you, kindly acknowledge your acceptance and
agreement by signing the enclosed copy of this letter and returning it to
                     of the Company.

Very truly yours,

LIFE STORAGE, INC.

 

By  

 

     By  

 

 

AGREED TO AND ACCEPTED

 

this              day of December, 2016

 

 

 



--------------------------------------------------------------------------------

 

- 7 -

 

SCHEDULE A

Peer Group

EastGroup Properties Inc.

Lexington Realty Trust

PS Business Parks, Inc.

CubeSmart

Extra Space Storage, Inc.

Cousins Properties, Incorporated

National Retail Properties, Inc.

Washington Real Estate Investment Trust

Highwoods Properties Inc.

Public Storage

Pennsylvania Real Estate Investment Trust

Equity One, Inc.

Mid-America Apartment Communities, Inc.

Acadia Realty Trust

First Industrial Realty Trust, Inc

*Peer Group also includes the Dow Jones Equity REIT Index.